No.    13871

               I N THE SUPREME COURT O THE STATE O M N A A
                                      F           F OTN

                                         1977



STATE O MONTAIJA,
       F

                     P l a i n t i f f and A p p e l l a n t ,

       -VS-

ALLISON K.        STENSON,

                     D e f e n d a n t and Respondent.



Appeal from:           D i s t r i c t Court o f t h e Ninth J u d i c i a l D i s t r i c t ,
                       H o n o r a b l e R. D. M c P h i l l i p s , J u d g e p r e s i d i n g .

C o u n s e l o f Record:

     For Appellant:

              Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , Montana
              J o h n P. Moore, County A t t o r n e y , Cut Bank, Montana
              L a r r y E p s t e i n , Deputy County A t t o r n e y , a r g u e d , C u t
                Bank, Montana

     F o r Respondent:

              Werner and N e l s o n , Cut Bank, Mdntana
              James C. Nelson a r g u e d , C u t Bank, Montana

     F o r Amicus C u r i a e :

              Barney Reagan, Cut Bank, Montana
              P h i l i p E. Roy, Browning, lYbntana



                                               Submitted:        December 8 , 1977

                                                  Decided:       FEB 1 6 1978
Filed:            1 6 I@
Hon. P e t e r G. Meloy, D i s t r i c t Judge, s i t t i n g f o r M r . J u s t i c e
Frank I. Haswell, d e l i v e r e d t h e Opinion of t h e Court:

       Defendant, a non-Indian, was charged i n t h e D i s t r i c t Court,

G l a c i e r County, with c r i m i n a l possession of dangerous drugs.                     The

s t a t e appeals from t h e D i s t r i c t Court's o r d e r suppressing evidence

s e i z e d on t h e Blackfeet Indian Reservation by Blackfeet T r i b a l

p o l i c e a c t i n g under a u t h o r i t y of a search warrant issued by t h e

Blackfeet T r i b a l Court.          The Blackfeet T r i b e and Barney Reagan

f i l e d b r i e f s a s amicus c u r i a e .

       O December 2, 1976, C l i f f o r d 0. Edwards, t h e Blackfeet
        n

T r i b a l i n v e s t i g a t o r , a p p l i e d t o t h e Blackfeet T r i b a l Court f o r a

search warrant t o search Room 205 of t h e War Bonnet Lodge i n

Browning, Montana, located within t h e e x t e r i o r boundaries of t h e

Blackfeet Indian Reservation.                    Edwards applied f o r t h e warrant

pursuant t o Chapter 6 of t h e Blackfeet T r i b a l Law and Order Code.

From h i s own i n v e s t i g a t i o n and from information supplied by i n -

formants, Edwards believed t h a t a "convicted u s e r of n a r c o t i c s "

was s e l l i n g drugs from Room 205.              Edwards l a t e r t e s t i f i e d a t t h e

suppression hearing t h a t t h e "convicted user" he r e f e r r e d t o i n

h i s a p p l i c a t i o n f o r a search warrant was Gale James Lapeyre, an

e n r o l l e d member of t h e Blackfeet Tribe.              Room 205 was r e g i s t e r e d

i n t h e name of M r . M Disposal Service, a corporation.

       Upon receiving Edwards' a p p l i c a t i o n f o r a search warrant

and taking unrecorded testimony i n i t s support, Lenore S a l o i s ,

Chief Judge of t h e Blackfeet T r i b a l Court, issued a search warrant.

When Edwards and o t h e r t r i b a l o f f i c e r s searched t h e motel room,

they found and c o n f i s c a k d dangerous drugs c o n s i s t i n g of marijuana

and LSD, and c e r t a i n drug paraphernalia.                 They then a r r e s t e d t h e

two persons occupying t h e room, Lapeyre and A l l i s o n K. Stenson,

defendant i n t h i s a c t i o n .      The t r i b a l a u t h o r i t i e s turned Lapeyre
over t o t h e f e d e r a l a u t h o r i t i e s f o r prosecution and turned

Stenson over t o t h e s t a t e a u t h o r i t i e s f o r prosecution.

        On appeal we a r e asked t o decide t h e s e i s s u e s :

        1. Whether t h e v a l i d i t y o f a search warrant, and a f f i d a v i t

i n i t s support, issued by t h e Blackfeet T r i b a l Court should be

determined by Montana law o r Blackfeet T r i b a l law, where t h e

search i s of a motel room l o c a t e d within t h e e x t e r i o r boundaries

of t h e Reservation, where t h e search r e s u l t s i n t h e a r r e s t of a

non-Indian occupant of t h e motel room, and where t h e evidence

obtained pursuant t o t h e search warrant i s turned over t o s t a t e

law enforcement a u t h o r i t i e s f o r use i n a s t a t e prosecution of t h e

non- Indian?

        2.    Whether t h e search warrant and a f f i d a v i t were d e f e c t i v e

under t h e a p p l i c a b l e law?

        The s t a t e contends t h e v a l i d i t ;         of t h e search warrant and

a f f i d a v i t must be governed by Blackfeet T r i b a l law.                       It argues

t h a t because t h e Congress of t h e United S t a t e s has granted I n d i a n

t r i b e s t h e power t o adopt a t r i b a l c o n s t i t u t i o n and by-laws pur-

suant t o which t h e Blackfeet Tribe e s t a b l i s h e d a T r i b a l Court

and a T r i b a l Law and Order Code, t h e Blackfeet Tribe i s t h e "only

proper a u t h o r i t y vested with j u r i s d i c t i o n t o i s s u e a Warrant f o r

a Search such a s was conducted here."

        I n t h e a l t e r n a t i v e t h e s t a t e argues t h i s Court should analogize

t h e p r e s e n t s i t u a t i o n t o t h e r e l a t i o n s h i p e s t a b l i s h e d between

f e d e r a l and s t a t e governments where evidence obtained pursuant

t o a s t a t e issued search warrant i s admissible i n a f e d e r a l

prosecution i f by f e d e r a l standards t h e r e has n o t been an unrea-

sonable search and s e i z u r e .
       The amicus Blackfeet T r i b e contends t h a t under e i t h e r con-

f l i c t of laws o r comity d o c t r i n e s , Blackfeet T r i b a l law i s t h e

a p p r o p r i a t e law by which t o judge t h e v a l i d i t y of t h e search

warrant and a f f i d a v i t .      I n t h e a l t e r n a t i v e , t h e Tribe argues t h a t

Blackfeet T r i b a l law i s e n t i t l e d t o f u l l f a i t h and c r e d i t under

t h e f u l l f a i t h and c r e d i t c l a u s e of t h e United S t a t e s C o n s t i t u t i o n .

       The o t h e r amicus contends: ( l ) \ t h a t t h e r e a r e n o t s u f f i c i e n t

f a c t s shown t o determine whether, under t h e Blackfeet T r i b a l

C o n s t i t u t i o n and Law and Order Code, t h e Blackfeet T r i b a l Court

had j u r i s d i c t i o n t o i s s u e t h e search warrant; and ( 2 ) t h a t i n

determining whether probable cause e x i s t e d t o i s s u e t h e search

warrant, t h i s Court need n o t decide which law, Montana o r Blackfeet,

a p p l i e s because t h e s t a t u t e s involved a r e "exactly t h e same               ."
       Defendant argues t h a t Montana s t a t u t e s and t h e i r case law

i n t e r p r e t a t i o n a r e t h e a p p l i c a b l e law and t h a t a non-Indian by

going onto t h e r e s e r v a t i o n does not waive t h e p r o t e c t i o n afforded

him by t h e Montana C o n s t i t u t i o n and Criminal Procedure Code.

       During o r a l argument, both t h e s t a t e and defendant agreed

t h a t under any law--federal,              s t a t e o r t r i b a l - - t h e search warrant

and a f f i d a v i t were d e f e c t i v e and t h e evidence must be suppressed.

Given t h e p a r t i e s ' agreement t h a t i n any event t h e evidence must

be suppressed, w hold i t i s
                e                                                  e f o r t h i s Court t o de-

c i d e t h e o t h e r questions t

                                                Hon. Peter G.
                                                Frank I. Haswell.
We Concur: